Opinión concurrente emitida por la
Juez Asociada Señora Naveira de Rodón.
Por considerar que el fin último que persigue nuestra legislación de adopción es el bienestar del adoptado, esta-mos de acuerdo con el resultado a que llega la sentencia.
rH
Gladys de los Angeles Martínez Montañez (en adelante peticionaria), hija del matrimonio de Eugenio Figarella Picó y Gladys Montañez Miranda, nació el 20 de noviembre de 1972. Al poco tiempo de su nacimiento, sus padres se divorciaron y la peticionaria quedó bajo la custodia y pa-tria potestad de su madre.
El 11 de julio de 1977, cuando la peticionaria tenía cua-tro (4) años de edad, su madre contrajo nuevas nupcias con Ramón David Martínez Soria. El núcleo familiar quedó en-tonces compuesto por el matrimonio Martínez Soria-Mon-tañez Miranda, las dos (2) hijas del matrimonio anterior de la señora Montañez Miranda y, posteriormente, una hija fruto de este segundo matrimonio.
El 30 de noviembre de 1989, cuando la peticionaria con-taba con diecisiete (17) años de edad, el señor Martínez Soria peticionó ante el extinto Tribunal Superior, Sala de San Juan, la adopción de la peticionaria y de su hermana mayor. Se acompañó la petición de adopción con dos (2) declaraciones juradas, una del señor Martínez Soria y la otra del señor Figarella Picó, padre biológico de las hermanas. En la segunda declaración jurada se prestó el consentimiento a la solicitud de adopción hecha por el se-ñor Martínez Soria. Se envió notificación a todas las partes y se elaboró un informe oficial por el entonces Departa-mento de Servicios Sociales de Puerto Rico. Además, se *54celebró una vista en la que testificaron a fines de consentir el señor Figarella Picó, el señor Montañez Miranda y las menores. Luego de estos trámites, el tribunal de instancia declaró con lugar la petición de adopción el 22 de enero de 1992. Para esta fecha la peticionaria tenía diecinueve (19) años de edad.
El 26 de abril de 1994, la peticionaria impugnó su adop-ción mediante una moción presentada ante el Tribunal de Primera Instancia, Sala Superior de San Juan. Señaló que su padre adoptante, el señor Martínez Soria, abusaba sexualmente de ella desde que tenía trece (13) años de edad, teniendo que ejercer la función de mujer de éste du-rante más de seis (6) años. Alegó que no fue hasta que advino a la mayoría de edad que buscó ayuda de parientes y amigos para mudarse del seno familiar porque había es-tado bajo una férrea disciplina, supervisión y control total por parte de su ofensor. Éste supervisaba excesivamente sus salidas mediante beepers y teléfonos, y no podía contar con el apoyo de su núcleo familiar, el cual prefirió ignorar la situación.
El 16 de mayo de 1994 el tribunal de instancia emitió una orden en la cual le requirió a la peticionaria que noti-ficara la solicitud de impugnación a la Procuradora Especial de Relaciones de Familia (en adelante Procuradora), a la parte adoptante y a su representante legal. Inconforme con tal dictamen, la peticionaria solicitó reconsideración, y el 17 de junio de 1994 el tribunal de instancia la declaró ha lugar y le eximió de tener que notificar el recurso según ordenado previamente. En esa misma fecha el tribunal dictó una orden en la que le requirió a la Procuradora que expresara su posición en torno a la impugnación.
La Procuradora compareció mediante moción presen-tada el 3 de agosto de 1994. Señaló que procedía la deses-timación de la solicitud de impugnación ya que había transcurrido el término de dos (2) años que dispone el Art. *55613E del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 2697.
El 12 de septiembre de 1994, luego de varios trámites procesales, el tribunal de instancia finalmente denegó la solicitud para que se dejara sin efecto la resolución de adopción emitida en el caso de autos. Expresó el tribunal que, conforme al Art. 613E del Código de Enjuiciamiento Civil, supra, transcurrido el periodo de dos (2) años, la adopción no puede ser atacada directa ni colateralmente en ningún procedimiento.
Inconforme con tal dictamen, la peticionaria recurrió ante nos el 13 de octubre de 1994. Al expedir el manda-miento de revisión, resolvimos que la sentencia recurrida se dictó sin jurisdicción, pues faltaban partes cuya presen-cia era indispensable para la correcta disposición de la causa.
Al devolverse el caso al tribunal de instancia, se notificó a las partes indispensables previamente omitidas. El 27 de diciembre de 1995, el señor Martínez Soria compareció me-diante contestación a moción y solicitó que se dejara sin efecto la resolución de adopción. Éste negó las alegaciones contenidas en el escrito de impugnación pero se allanó a la solicitud de la peticionaria.
El 10 de junio de 1996, la Procuradora compareció me-diante escrito de cumplimiento de orden y sostuvo una vez más la aplicación del Art. 613E del Código de Enjuicia-miento Civil, supra, sobre el término de caducidad de dos (2) años para impugnar el decreto de adopción.
El tribunal de instancia resolvió mediante resolución emitida el 29 de octubre de 1996 que el término de caduci-dad de dos (2) años establecido por el Art. 613E del Código de Enjuiciamiento Civil, supra, debe comenzar a transcu-rrir contra los menores de edad a partir de que éstos ad-vengan a la mayoría de edad. De conformidad con esa de-terminación, el tribunal de instancia ordenó la *56continuación de los procedimientos y señaló una vista el 6 de marzo de 1997.
En desacuerdo con tal dictamen, la Procuradora solicitó la revisión de esta resolución. El Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito) revocó la resolución del tribunal de instancia y dictó sentencia des-estimatoria al determinar que la impugnación de adopción resulta improcedente al transcurrir el plazo señalado para instarla. Concluyó que, por su naturaleza, el plazo de ca-ducidad no se puede interrumpir y, por lo tanto, su efecto ocurre automáticamente.
Inconforme, la peticionaria recurrió ante nos y señaló, entre otras cosas, que el Tribunal de Circuito erró(1) al des-estimar la causa de acción basado en que el término de caducidad del Art. 613E del Código de Enjuiciamiento Civil, supra, es de aplicación a menores de edad.
En su señalamiento de error, la peticionaria alega que no mediaron propósitos sanos ni buenas intenciones du-rante el proceso de adopción de parte del padre adoptante. En consecuencia, aduce la peticionaria que su consenti-miento a la adopción debe considerarse viciado. Al estudiar las alegaciones de la peticionaria y los documentos presen-tados, la controversia que se debió haber resuelto en los tribunales inferiores fue si, en efecto, hubo vicio absoluto de consentimiento que impidiera al tribunal que decretó la adopción tener jurisdicción sobre la materia.
*57II
El Art. 613E del Código de Enjuiciamiento Civil dispo-nía: (2)
Transcurrido el período de dos (2) años desde la fecha de la resolución del tribunal autorizando la adopción, cualquier irre-gularidad en los procedimientos se considerará subsanada y la validez de la adopción no podrá ser atacada directa ni colate-ralmente en ningún procedimiento.
Como expresáramos —citando al profesor Guaroa Veláz-quez— en Ortiz Rivera v. Sucn. González Martínez, 93 D.P.R. 562, 589 (1966):
“La prescripción no es una institución aplicable al derecho de familia, ya que la ley la configura para aplicarla solamente a la esfera del derecho privado (patrimonial) estableciéndola para proteger intereses individuales de que el particular pueda dis-poner; por tanto, no pueden estar sujetos a la prescripción los derechos que están fuera del comercio ....”
Debemos concluir que el periodo de dos (2) años que concede el Art. 613E del Código de Enjuiciamiento Civil, supra, es de caducidad y no de prescripción. Los plazos de caducidad y de prescripción tienen el mismo efecto extin-tivo y la finalidad común de impedir que permanezcan in-definidamente inciertos los derechos. Las diferencias entre un plazo y otro implican que el de caducidad siempre ex-tingue el derecho a la causa de acción con el mero trans-curso del tiempo; la finalidad es fijar de antemano el tiempo durante el cual puede ejercitarse un derecho; no admite causas de suspensión o interrupción del término ya que el efecto extintivo es radical y automático; el que se *58beneficie del término de caducidad no puede renunciar a su efecto ya que constituye un presupuesto negativo del dere-cho; no puede revivirse el término en su totalidad una vez se ha incurrido en él. Véase Ortiz Rivera v. Sucn. González Martínez, supra, pág. 599. Resulta sumamente importante aclarar y perpetuar la diferencia jurídica entre el término de caducidad y el concepto de prescripción.
El término que dispone el Art. 613E del Código de En-juiciamiento Civil, supra, es claramente de caducidad, pero determinar si éste transcurrió contra la peticionaria mien-tras era menor de edad no es la controversia que debían resolver los tribunales inferiores, especialmente cuando la intención legislativa expresaba la contestación. (3)
III
La legislación en materia de adopción aplicable al caso de autos es aquella anterior a la Ley Núm. 9 de 19 de enero de 1995 (32 L.P.R.A. see. 2699 et seq.).(4) Así, el Art. 135 del Código Civil, 31 L.P.R.A. see. 536, disponía, en lo pertinen-te:(5)
La adopción se verificará con el consentimiento del adoptado, si es mayor de edad; si es menor o está incapacitado, con el de sus padres o tutor; si fuere mayor de diez (10) años y no estu-viere incapacitado, con su propio consentimiento, además, pero el Tribunal podrá dispensar este requisito cuando a su juicio exista causa para ello. (Énfasis suplido.)
*59AI examinar los perfiles históricos de la adopción, su naturaleza y los propósitos en nuestra legislación, recono-cemos que existe un claro interés público en un asunto tan delicado como el cumplimiento de los requisitos sustanti-vos y procesales de la adopción. M.J.C.A., menor v. J.L.E.M., menor, 124 D.P.R. 910 (1989).
La Ley Núm. 86 de 15 de junio de 1953 (31 L.P.R.A. see. 531 et seq.) regula el aspecto sustantivo de la adopción. Además, establece los requisitos para ser adoptante; esti-pula la verificación del consentimiento del adoptado, y dis-pone los efectos jurídicos de la adopción entre el adoptante y el adoptado. De la legislación surge claramente que uno de los requisitos sustantivos de la adopción es el consentimiento. Las personas mencionadas en el Art. 135 del Código Civil, supra, están obligadas a prestar el con-sentimiento para que el tribunal pueda verificar la adopción.
Los requisitos sustantivos para la adopción son jurisdic-cionales; incumplir con alguno de éstos priva de jurisdic-ción al tribunal. El consentimiento del adoptado en los ca-sos en que proceda es un requisito sustantivo. M.J.C.A., menor v. menor, supra, pág. 921. Por lo tanto, si no se obtiene válidamente el consentimiento del adoptado mayor de (10) años y el tribunal no ha expresado justa causa para dispensar de éste, el tribunal no tiene jurisdic-ción para verificar y aprobar la adopción.
El consentimiento de las personas llamadas a darlo es la base emocional que fortalece la figura jurídica de la adopción. La verificación judicial de la adopción parte de la autorización de los involucrados. Espín Cánovas reitera que “[l]a adopción requiere la aprobación judicial... pero la base de la misma es el consentimiento de las personas que van a quedar vinculadas por la adopción ...”. D. Espín Cánovas, Manual de Derecho Civil Español, Madrid, Ed. Rev. Der. Privado, 1984, Vol. IV, págs. 407-408. “Es claro que tanto la prestación del consentimiento de los interesados *60como la aprobación judicial y otorgamiento de escritura son requisitos sin los cuales no existe la adopción.” íd., pág. 415. No podemos pretender que el incumplimiento de un requisito se subsane con el cumplimiento de otro; cada uno es esencial para la validez legal de la adopción. En conse-cuencia, sin el consentimiento no existe verificación judicial que convalide la adopción. El juez no puede decidir en contra de la voluntad de las personas que por ley están llamadas a consentir.
La importancia del consentimiento del adoptado se re-conoció en la Convención Internacional de las Naciones Unidas sobre los Derechos de los Niños.(6) La Convención es el documento que provee la expresión internacional más abarcadora e importante sobre los derechos de los niños y jóvenes.(7) El Art. 12 de dicha Convención plasma el deber de los Estados de asegurarse que los niños capaces de for-mular sus opiniones puedan expresarlas, sopesándolas de acuerdo con la edad y madurez del niño. Se le debe dar al menor la oportunidad de ser oído en cualquier procedi-miento judicial o administrativo que les afecte.
Al analizar la importancia sustantiva del consenti-miento en el proceso de adopción es forzoso concluir que éste no puede estar viciado. Hemos expresado repetida-mente que los vicios del consentimiento son el error, el dolo, la intimidación y la violencia. La doctrina de los vicios del consentimiento es aplicable al derecho de familia. Por ejemplo, el error de la persona, la intimidación y la violen-cia vician el consentimiento en el matrimonio. Por otra parte, para impugnar el reconocimiento filial de una persona por vicio de consentimiento se requiere probar error determinante, dolo, violencia o intimidación. Rivera v. Ri*61vera, 78 D.P.R. 908, 911 (1956). Así pues, la acción de im-pugnación del reconocimiento por vicio del consentimiento es una independiente, siendo inmaterial si el reconocido es o no hijo del impugnador. Almodóvar v. Méndez Román, 125 D.P.R. 218, 243 (1990). Esta acción prospera si el im-pugnador muestra a satisfacción del tribunal que actuó movido por error, violencia e intimidación. Almodóvar v. Méndez Román, supra, pág. 243. La determinación de vicio del consentimiento anula el acto en el que se requiere ese consentimiento; si el vicio engendra falta absoluta de con-sentimiento, el acto es inexistente. En la determinación de vicio del consentimiento hay que distinguir si éste produce la anulabilidad del proceso o si, por otra parte, provoca la nulidad.
Al consentimiento en el procedimiento de la adopción le aplica la doctrina de los vicios de la voluntad. Véase a J.R. Lacruz Berdejo y F.A. Sancho Rebullida, Elementos de De-recho Civil: Derecho de Familia, Barcelona, Librería Bosch, 1982, T. V, pág. 696. Si el consentimiento a la adop-ción está viciado por error, dolo, intimidación o violencia, el acto de adopción es anulable. Por otro lado, si el vicio es absoluto, hace inexistente el consentimiento, no se cumple con uno de los requisitos sustantivos, y priva al tribunal de jurisdicción para decretar la adopción(8) En estos casos, el acto de adopción es nulo. “Tienen aplicación a la adopción las normas generales sobre nulidad de los negocios jurídi-cos, con las debidas adaptaciones a la especial naturaleza del acto de adopción.” Espín Cánovas, op. cit., pág. 423.
Citando a Bossert(9) en Almodóvar v. Méndez Román, 125 D.P.R. 218, 242-243 (1990) expresamos que
*62... históricamente la doctrina [de la impugnación de reconocimiento] ha distinguido entre la acción de nulidad de reconocimiento y la de impugnación del mismo. La primera hace inexistente el acto del reconocimiento al faltar algún requi-sito que impide la eficacia del acto jurídico. Así, faltará un re-quisito de eficacia si falta, por ejemplo, “el consentimiento del reconocido, o la aprobación judicial o el consentimiento del re-presentante legal, o el consentimiento de los descendientes del reconocido ya fallecido. ...” Peña y De quirós, [De la paternidad y filiación, en M. Amorós Guardiola, Comentarios a las refor-mas del derecho de familia, Madrid, Ed. Tecnos, 1984, Vol. I] pág. 936. En cambio, la acción de impugnación de reconoci-miento, strictu sensu, “ataca o controvierte su contenido ...”. ... Bossert, op. cit., pág. 245.(Énfasis suplido y en el original, y citas omitidas.)
Así pues, el tribunal puede declarar la nulidad de un decreto de adopción que fue dictado en violación de los re-quisitos jurisdiccionales del procedimiento de adopción porque se trata de un decreto emitido sin jurisdicción sobre la materia y puede ser atacado colateralmente en un pleito independiente. M.J.C.A., menor v. J.L.E.M., menor, 124 D.P.R. 910 (1989). Una orden dictada sin jurisdicción es inexistente y lo inexistente no es susceptible de convalida-ción con efecto retroactivo. Casanovas & Cía. v. Tribl. de Apelaciones, 61 D.P.R. 56, 61 (1942). Además, una senten-cia puede ser atacada colateralmente cuando ha sido dic-tada sin jurisdicción. Pérez v. Tribunal de Distrito, 70 D.P.R. 656; Cancel v. Martínez, 74 D.P.R. 108, 114 (1952).
La falta de jurisdicción sobre la materia conlleva las siguientes consecuencias inexorablemente fatales: (1) no es susceptible de ser subsanada; (2) las partes no pueden vo-luntariamente otorgarle jurisdicción sobre la materia a un tribunal ni el tribunal lo puede hacer motu proprio; (3) los dictámenes son nulos (nulidad absoluta); (4) los tribunales deben auscultar su propia jurisdicción; (5) los tribunales apelativos deben examinar la jurisdicción del foro de donde procede el recurso, y (6) el planteamiento sobre jurisdicción sobre la materia puede hacerse en cualquier etapa del pro-cedimiento por cualquiera de las partes o por el tribunal *63motu proprio. Vázquez v. A.R.Pe., 128 D.P.R. 513, 537 (1991). En conclusión, la falta de jurisdicción sobre la ma-teria acarrea la nulidad de todo procedimiento.
La importancia del efecto de la falta de jurisdicción so-bre la materia está plasmado en la Regla 10.8 de Procedi-miento Civil, 32 L.P.R.A. Ap. III,(10) la cual expresa que ésta no es una defensa renunciable. La Regla 42.1 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. III, por su parte, dispone que “[e]l tribunal tendrá facultad para conocer de procedi-mientos de jurisdicción voluntaria, ex parte, que son todos aquellos en que sea necesario, o se solicite, la intervención del juez, sin estar empeñada ni promoverse cuestión al-guna entre partes conocidas y determinadas, siempre que tenga jurisdicción sobre la materia”. (Enfasis suplido.)
Estamos ante una acción de nulidad de los procedimien-tos y no ante una acción de impugnación de adopción. La primera acarrea la nulidad e inexistencia del proceso de adopción y la segunda meramente su anulabilidad; la pri-mera no se deja llevar por término prescriptivo o de cadu-cidad alguno puesto que falta jurisdicción sobre la materia, mientras que a la segunda le aplica el Art. 613E del Código de Enjuiciamiento Civil, supra, y su término de caducidad de dos (2) años. El título de la moción presentada por la peticionaria aludía a dejar sin efecto la resolución de adop-ción, pero su contenido implicaba una acción de nulidad del proceso de adopción(11) Más que dejarnos llevar por el tí-tulo debemos escudriñar el contenido de la moción. Del contenido surge claramente que estamos ante una acción de nulidad y no una de mera impugnación.
Tenemos el deber de procurar que los remedios que in-cidan sobre la tramitación de los casos tiendan a promover *64la solución de los méritos de las controversias y la conse-cución de la justicia. En el caso ante nos, los tribunales inferiores se limitaron a considerar y resolver una cuestión que podría ser relevante posteriormente, esto es, si el tér-mino dispuesto en el Art. 613E del Código de Enjuicia-miento Civil, supra, corrió contra la peticionaria durante la minoridad(12) y omitieron entrar en los méritos del caso. Lo que los tribunales inferiores debieron haber determi-nado es si el consentimiento de la peticionaria estuvo vi-ciado al punto de hacer patente el incumplimiento de un requisito sustantivo y jurisdiccional. Luego de esta deter-minación es que podría ser relevante la discusión del tér-mino de caducidad del Art. 613E del Código de Enjuicia-miento Civil, supra, el cual dispone que una vez transcurrido el periodo de dos (2) años cualquier irregula-ridad en los procedimientos quedará subsanada. Cualquier irregularidad en ese aspecto sustantivo, por otra parte, po-dría significar la falta de jurisdicción.
Si se determina que el consentimiento prestado por la peticionaria no estuvo viciado, el término de caducidad en-traría en discusión. De resolverse que el consentimiento estuvo absolutamente viciado, el tribunal nunca tuvo juris-dicción por lo que el pronunciamiento de adopción es radi-calmente nulo.
La peticionaria arguye, con razón, que no ha podido fun-damentar con prueba pertinente los señalamientos en que se basa su caso por no habérsele permitido un día en corte. Los señalamientos de la peticionaria de que fue abusada sexualmente desde la edad de trece (13) años por su padre adoptivo, y que no pudo buscar ayuda hasta que advino la mayoría de edad deben dilucidarse en los méritos ya que implican una gravedad de alto interés social. Responde al interés social de aquilatar los efectos del abuso de menores *65o, por otro lado, reivindicar la reputación del padre adoptante. Hay que resaltar que el Art. 34 de la Conven-ción de los Derechos de los Niños dispone que es un deber del Estado proteger al niño de toda clase de abuso sexual. En consecuencia, las alegaciones de abuso sexual deben confrontarse y dilucidarse directamente en el tribunal para el bien de ambas partes. El tribunal de instancia debe determinar si en efecto hubo o no el abuso sexual alegado para así exponer si éste infligió algún vicio absoluto en el consentimiento de la peticionaria.
Como no se dilucidó el caso en sus méritos en el tribunal de instancia, no estamos en posición de formular la deter-minación de vicio absoluto de consentimiento. En conse-cuencia, también devolveríamos el caso al tribunal de ins-tancia pero para que determine la existencia o no de algún vicio de consentimiento que afecte la jurisdicción del tribunal.
— O —

 Se hicieron tres (3) señalamientos de error. El único que discutiremos es el primer señalamiento, pues los otros dos carecen de mérito. Los dos (2) señalamientos de error que no se discutirán son: (b) emitir una sentencia y posteriormente negarse a posponer sus efectos cuando la representante legal de la recurrente estaba de vacaciones y así lo había notificado responsablemente al tribunal, y (c) determinar que hubo una vista evidenciaría sobre este caso el 7 de agosto de 1996, ya que la Procuradora de Familia solicitó la suspensión.


 La Ley Núm. 9 de 19 de enero de 1995 (32 L.P.R.A. secs. 2699-2699s) derogó este artículo. El Art. 19 (32 L.P.R.A. sec. 2699r) de esta ley de 1995 dispone que la acción judicial sobre anulabilidad de la adopción decretada tiene que ser instada dentro del término de caducidad de un (1) año a partir de que advenga final y firme el decreto de adopción.


 Para la intención legislativa y el alcance del Art. 613E del Código de Enjui-ciamiento Civil, 32 L.P.R.A. see. 2697, en cuanto a la aplicación del término a los menores, véase, 4 Diario de Sesiones de la Asamblea Legislativa (Ordinaria), T. 2, págs. 2374-2377 (1953).


 El proceso de adopción y la impugnación posterior por Gladys de los Angeles culminaron el 26 de abril de 1994.


 A pesar que el Art. 135 (31 L.P.R.A. sec. 536) todavía está en vigor, la Ley Núm. 8 de 19 de enero de 1995 (31 L.P.R.A. see. 535) adicionó al Art. 134: “Las siguientes personas deberán, en presencia del tribunal, consentir a la adopción: (1) [e]l adoptante o los adoptantes!,] (2) [e]l adoptado mayor de diez (10) años];] (3) [e]l padre, madre o padres del adoptado que al momento de la adopción posean la patria potestad de éste (Énfasis suplido.)


 En 1989 la Asamblea General de las Naciones Unidas adopta por unanimi-dad la Convención Internacional de las Naciones Unidas sobre los Derechos de los Niños a través de la Resolución 44/25. La Convención fue ratificada por la mayoría de los países del mundo excepto Estados Unidos y Somalia.


 Entre los puntos que se dio más énfasis en la Convención figura la conside-ración que se le debe dar a las opiniones de los menores.


 “Los requisitos sustantivos para ser adoptante son jurisdiccionales. Su in-cumplimiento priva de jurisdicción al tribunal. ... Otros requisitos sustantivos son: el del consentimiento del adoptado en los casos que proceda, el de sus padres o tutor cuando sea necesario y el del padre que lo haya reconocido ...” M.J.C.A., menor v. J.L.E.M., menor, 124 D.P.R. 910, 921 (1989).


 G.A. Bossert, Régimen legal de filiación y patria potestad, Ira ed., Buenos Aires, Ed. Astrea, 1987, pág. 245.


 El inciso (c) de la Regla 10.8 de Procedimiento Civil, 32 L.P.R.A. Ap. III, lee: “Siempre que suq'a, por indicación de las partes o de algún otro modo, que el tribunal carece de jurisdicción sobre la materia, éste desestimará el pleito.”


 “El título no era determinante, sino su contenido.” Andino v. Topeka, Inc., 142 D.P.R. 933 (1997); de manera ilustrativa véase Progressive Finance v. LSM Gen. Const., 144 D.P.R. 796 (1998).


 Este tema lo discutió extensamente la Legislatura cuando adoptó el Art. 613E del Código de Enjuiciamiento Civil, supra, y eliminó la disposición que le otor-gaba al adoptado la oportunidad de impugnar la adopción una vez adviniera la ma-yoría de edad. Véase Diario de Sesiones, supra, págs. 2374 — 2380.